Citation Nr: 1815066	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  11-26 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an increased apportionment in excess of $500.00 per month for the Veteran's spouse, from March 1, 2009, to May 31, 2012.


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to September 1969.  The Appellant was the Veteran's spouse until May 9, 2012.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2010 decision by the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which awarded the Veteran's spouse an apportionment of $500.00 per month of the Veteran's VA disability compensation benefits, retroactively effective from March 1, 2009, the first day of the month following the Appellant's claim in February 2009.  The Appellant then perfected a timely appeal of the apportionment amount, seeking a higher amount per month.  The Veteran did not perfect a timely appeal of the issue currently on appeal.

The Board notes that in a subsequent March 2013 rating decision, the RO stopped the Appellant's apportionment amount of $500 per month, retroactively effective from June 1, 2012, the first day of the month following the Veteran's and the Appellant's May 9, 2012, divorce decree.  Neither the Veteran nor the Appellant perfected a timely appeal of this decision.

In August 2014, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal has now been returned to the Board.  The Board finds there has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand).  

Additional medical evidence was submitted after the January 2018 Supplemental Statement of the Case (SSOC), and no waiver of initial AOJ review of this evidence from the Appellant was received.  However, these records contain no evidence of any kind pertaining to the issue addressed in the decision below.  As such, the records are in no way pertinent or relevant to the claim adjudicated.  A waiver for this evidence is not necessary, nor is the initial consideration of this evidence by the AOJ.  38 C.F.R. §§ 20.800, 20.1304 (2017).

FINDINGS OF FACT

1.  From March 1, 2009, to May 31, 2012, the Appellant was in receipt of an apportionment of $500.00 per month.

2.  From March 1, 2009, to May 31, 2012, the Veteran was not residing with the Appellant and reasonably discharged his responsibility for the support of the Appellant.

3.  From March 1, 2009, to May 31, 2012, a financial hardship existed for the Appellant.

4.  During the appeal period, the current apportionment was not reasonable as it represented less than 20 percent of the Veteran's VA compensation benefits.

5.  Increasing the apportionment to 25 percent of the Veteran's VA compensation benefits would not create an undue hardship on the Veteran.

6.  Increasing the apportionment to an amount in excess of 25 percent of the Veteran's VA compensation benefits would create an undue hardship on the Veteran.





	(CONTINUED ON NEXT PAGE)

CONCLUSION OF LAW

The criteria for apportionment to the Appellant of 25 percent, and no higher, of the Veteran's VA compensation benefits from March 1, 2009, to May 31, 2012, have been met.  38 U.S.C. §§ 101, 5307 (2012); 38 C.F.R. §§ 3.1, 3.50, 3.450, 3.451, 3.458 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.156(a), 3.159, and 3.326(a) (2017).

The VCAA does not apply to decisions regarding the manner in which benefits are paid.  Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  An apportionment decision involves deciding how existing benefits are to be paid.  Thus, the VCAA is not applicable to this claim and no further discussion of the duty to notify or assist is necessary. 

Nevertheless, the claim for an apportionment is a "contested claim," and is subject to the special procedural regulations set forth in 38 C.F.R. §§ 19.100, 19.101, and 19.102 (2017).  The applicable contested claims procedures were followed in this case.  The AOJ provided the parties, the Appellant and the Veteran, with notices and determinations related to the contested claim, and advised both parties of the applicable law and regulations.

II.  Merits of the Claim

A February 2010 rating decision awarded the Veteran's spouse an apportionment of $500.00 per month of the Veteran's VA disability compensation benefits, retroactively effective from March 1, 2009, the first day of the month following the Appellant's claim in February 2009.  The Appellant then perfected a timely appeal of the apportionment amount, seeking a higher amount per month.  Specifically, in a March 2010 statement, she stated that she was seeking $1,000.00 per month.  The Veteran did not perfect a timely appeal of the issue currently on appeal.

A subsequent March 2013 rating decision stopped the Appellant's apportionment amount of $500.00 per month, retroactively effective from June 1, 2012, the first day of the month following the Veteran's and the Appellant's May 9, 2012, divorce decree.  Neither the Veteran nor the Appellant perfected a timely appeal of this decision.

A veteran's benefits may be apportioned if the veteran is not residing with his spouse, and a claim for apportionment is filed for or on behalf of the spouse.  38 C.F.R. § 3.452(a).

VA regulations provide for two types of apportionments.  The first type is a "general" apportionment, which may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  Specifically, all or any part of the compensation payable on account of any veteran may be apportioned if the veteran is not residing with his spouse, and the veteran is not reasonably discharging his responsibility for the spouse's support.  38 U.S.C. § 5307(a)(2); 38 C.F.R. § 3.450(a)(1)(ii).  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  Hall v. Brown, 5 Vet. App. 294 (1993).

The second type is a "special" apportionment.  Under this type of apportionment, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be specially apportioned between the veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the veteran, his dependents and the apportionment claimants.  The amount apportioned should generally be consistent with the total number of dependents involved.  Ordinarily, apportionment of more than 50 percent of the veteran's benefits would constitute undue hardship on him or her, while apportionment of less than 20 percent of his or her benefits would not provide a reasonable amount for any apportionee.  38 C.F.R. § 3.451.  The special apportionment applies where a veteran is reasonably discharging his responsibility for the support of any claimant who might otherwise be entitled to a "general" apportionment, but special circumstances - such as an inability to pay for essentials such as food, clothing, shelter or medical expenses - exist which warrant giving dependents additional support.  See, e.g., Vet. Reg. No. 6(c), Instruction No. 2, VI (Oct. 1934); cf. Vet. Reg. No. 6(c), 4 (June 1934).  

Both of these types of apportionments (either "general" or "special") are payable to a spouse or dependent.  38 U.S.C. § 5307(a)(2); 38 C.F.R. §§ 3.450(a)(1)(ii), 3.451.

Turning to the evidence, the Appellant submitted a VA 21-0788 Form, Information Regarding Apportionment of Beneficiary's Award, in July 2009.  The Appellant was not receiving any income, Social Security, retirement, annuities, or supplemental security income.  She received school benefits, which did not list a monetary amount.  She had an interest-bearing bank account that brought in $40.00 per year.  She did not have any net worth from cash, non-interest-bearing bank accounts, IRAs, Keogh plans, stocks, bonds, mutual funds, or real property.  The Appellant did not have any children.  The Appellant estimated her monthly expenses to be $1740.00 per month.
The February 2010 AOJ apportionment decision documented that the Veteran was receiving $3,239.00 per month in VA benefits and $1,301.00 in other monthly income.  The Appellant did not have any monthly income and had $2,129.00 in monthly expenses.  She did not have any assets.

In January 2011, the Appellant submitted another VA 21-0788 Form.  She reported $1,380.00 in gross wages from all employment, but denied any Social Security, retirement, annuities, or supplemental security income.  She also received $500.00 per monthly in VA apportionment benefits.  She had $100.00 in a cash/non-interest-bearing bank account.  She did not have any net worth from interest-bearing bank accounts, IRAs, Keogh plans, stocks, bonds, mutual funds, or real property.  Her monthly expenses totaled $2,285.00.  The Appellant did not have any children.
In October 2011, the Appellant submitted photos of real estate she owned.  She reported that the real estate was to be "demolition down at owner expenses.  I have no income from property."  She stated that the property was not livable because $15,000.00 to $20,000.00 in renovations was needed, to include for roofing repairs, broken water lines, a new hot water heater, electrical problems, and sewer problems.

In a February 2012 Court Affidavit of Financial Means, the Appellant (the Plaintiff) reported $1,500.00 per month in income and $500.00 per month in VA apportionment benefits.  She did not have any other funds or liquid assets.  She did not have any dependents.  Her monthly expenses totaled $3,470.67.  She also reported $14,000.00 in maintenance and repairs in 2011.  The Appellant reported that she owned real property that she had inherited.  She reported mortgage payments, maintenance, and taxes on the property.  The Veteran was found to have $2,739.99 per month in income from VA and $1,301.00 per month in income from the Social Security.  He also reported $300.00 in cash on hand or in banks.  He did not have any stocks or bonds.  The Veteran did not have any children.  His total monthly expenses were $3,675.00.  He also paid $500.00 per month in apportionment benefits to his spouse.  
In September 2014, the Veteran submitted a VA 21-0788 listing his income and expenses for the 2009 year.  In 2009, he did not receive any gross wages from employment, retirement, annuities, or supplemental security income.  He did receive $1,301.00 from Social Security and $2,739.00 in VA benefits.  He did not have any net worth from cash, non-interest-bearing bank accounts, interest-bearing accounts, IRAs, Keogh plans, stocks, bonds, mutual funds, or real property.  The Veteran did not have any children.  He estimated his monthly expenses to be $3,225.00.  He also paid his spouse $500.00 per month in the apportionment.  

In September 2014, the Veteran submitted a VA 21-0788 listing his income and expenses for the 2010 year.  In 2010, he did not receive any gross wages from employment, retirement, annuities, or supplemental security income.  He did receive $1,301.00 from Social Security and $2,739.00 in VA benefits.  He did not have any net worth from cash, non-interest-bearing bank accounts, interest-bearing accounts, IRAs, Keogh plans, stocks, bonds, mutual funds, or real property.  The Veteran did not have any children.  He estimated his monthly expenses to be $3,225.00.  He also paid his spouse $500.00 per month in the apportionment.  

In September 2014, the Veteran submitted a VA 21-0788 listing his income and expenses for the 2011 year.  In 2011, he did not receive any gross wages from employment, retirement, annuities, or supplemental security income.  He did receive $1,301.00 from Social Security and $2,739.00 in VA benefits.  He did not have any net worth from cash, non-interest-bearing bank accounts, interest-bearing accounts, IRAs, Keogh plans, stocks, bonds, mutual funds, or real property.  The Veteran did not have any children.  He estimated his monthly expenses to be $3,225.00.  He also paid his spouse $500.00 per month in the apportionment.  

In September 2014, the Veteran submitted a VA 21-0788 listing his income and expenses for the 2012 year.  In 2012, he did not receive any gross wages from employment, retirement, annuities, or supplemental security income.  He did receive $1,301.00 from Social Security and $2,739.00 in VA benefits.  He did not have any net worth from cash, non-interest-bearing bank accounts, interest-bearing accounts, IRAs, Keogh plans, stocks, bonds, mutual funds, or real property.  The Veteran did not have any children.  He estimated his monthly expenses to be $3,165.00.  He also paid his spouse $500.00 per month in the apportionment.  

In November 2017, the Veteran submitted undated photos of the Appellant's real estate.  The Veteran stated that the Appellant's photographs were intended to mislead VA and were fraudulent.  He reported that the property was being used as rental income for the Appellant.  In another November 2017 statement, the Veteran indicated that the Appellant was a foster parent to foster children to receive income.  He stated that she used several aliases to hide her income.  The Veteran reported that the Appellant owned several businesses and rental property that she acquired using an apparent alias.  In another November 2017 statement, the Veteran stated that an increased apportionment would create a "great financial hardship" for him.

With respect to a general apportionment from March 1, 2009, to May 31, 2012, the evidence of record reflects that the Veteran paid the requisite amount of support (here, $500.00 per month in apportionment) throughout the relevant period.  Accordingly, it cannot be said that from March 1, 2009, to May 31, 2012, the Veteran failed to reasonably discharge his responsibility for the Appellant's support.  38 U.S.C. § 5307(a)(2); 38 C.F.R. § 3.450(a)(1)(ii).  Thus, the requirements for a general apportionment are not met.  38 C.F.R. § 3.450(a)(1)(ii). 

Regarding a special apportionment from March 1, 2009, to May 31, 2012, based on a review of the financial information of record, it is clear that the Appellant has demonstrated a financial need for an increased apportionment during the relevant time period.  Indeed, it appears that her expenses well exceed her reported income.  However, the applicable regulations provide for consideration not only for her needs but also those of the Veteran.  38 C.F.R. § 3.451.  As discussed, the role of VA is to make a determination as to whether an increased apportionment would constitute a financial hardship to both the Appellant and the Veteran, based on the reported income and expenses.  

During the entire period on appeal, the Appellant has demonstrated a hardship. Her expenses have always exceeded her income and she has been unemployed at points during the period.  Based on the information provided by the Veteran, he had a $315.00 surplus each month from 2009 to 2011.  He had a $375.00 surplus each month in 2012.  The Appellant's current apportionment of $500.00 is less than 20 percent of the Veteran's VA benefits of $2,739.00 that he received each month (20 percent would be $547.80).  Ordinarily, apportionment of more than 50 percent of the Veteran's benefits would constitute undue hardship on him, while apportionment of less than 20 percent of his benefits would not provide a reasonable amount for any apportionee.  38 C.F.R. § 3.451.  An apportionment of less than 20 percent of VA benefits is unreasonable.  Increasing the apportionment to 25 percent of the Veteran's VA benefits would be a total of $684.75 per month (i.e., $184.75 more per month than the Veteran was currently paying in apportionment).  As stated above, the Veteran had surpluses in excess of $300 per month during the time period on appeal.  Increasing the apportionment to 25 percent would not cause an undue hardship on the Veteran as he would still have a surplus each month.  The increase of the apportionment would help ease the hardship on the Appellant.  Accordingly, an apportionment of 25 percent of the Veteran's VA compensation benefits is granted to the Appellant from March 1, 2009, to May 31, 2012.

However, apportionment of greater than 25 percent of the Veteran's VA benefits is not warranted.  An apportionment in excess of 25 percent would cause an undue hardship on the Veteran, as the amount apportioned would create a disparity between his income and reported expenses.  An increased apportionment is not available for the Appellant, regardless of the Appellant's hardship, if that apportionment would impose a hardship on the Veteran.

The Board adds that although the Veteran asserts the Appellant has more income than she is reporting, he has not provided any information other than his own statements supporting this accusation.  There is no indication in the file that the Appellant has been less than truthful in her statements of income to VA, or to other legal bodies.  She has been responsive to all requests for information, and has declared the Veteran's assertions to be untrue.  There is no indication that the Veteran or the Appellant interact, nor is there a showing of how the Veteran would be aware of the Appellant's finances, to include whether she operates a business or owns a rental property.  


ORDER

Entitlement to apportionment of 25 percent, and no higher, of the Veteran's VA compensation benefits, from March 1, 2009, to May 31, 2012, is granted.



____________________________________________
V. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


